Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 1 of 138




      Dean T. Kirby, Jr. (SBN 090114)
  1   Roberta S. Robinson (SBN 99035)
      KIRBY & McGUINN, A P.C.
  2   707 Broadway, Suite 1750
  3
      San Diego, California 92101
      Telephone: (619) 398-3358
  4   Facsimile: (619) 398-3359
  5   Attorneys for Trustee, Leonard J. Ackerman
  6
  7
  8
                             UNITED STATES BANKRUPTCY COURT
  9
                             SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 In re                                                 Bankruptcy Case No. 21-01776-LT-7
 12
      HYPERIKON, INC.                                     DECLARATION OF LEONARD J.
 13
                                Debtor                    ACKERMAN, TRUSTEE’S IN
 14                                                       SUPPORT OF HIS MOTION FOR AN
                                                          ORDER AUTHORIZING REJECTION
 15
                                                          OF CERTAIN UNEXPIRED NON-
 16                                                       RESIDENTIAL LEASES AND
 17
                                                          PURPORTED EXECUTORY
                                                          CONTRACTS AND ABANDONING
 18                                                       PROPERTY OF NEGLIBLE VALUE
 19                                                       AND/OR BURDENSOME TO THE
                                                          BANKRUPTCY ESTATE
 20                                                       Date: August 4, 2021
 21                                                       Time: 2:00 p.m.
                                                          Dept: 3/Room 129
 22
                                                          Judge: Laura Taylor
 23
 24
              I, Leonard J. Ackerman, declare:
 25
 26
 27
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 2 of 138




  1   1.I am the duly appointed Chapter 7 Trustee in the above-entitled matter. The
  2   following is true of my own personal knowledge and, if called as a witness, I could
  3
      and would testify competently thereto.
  4
  5   2. Attached hereto as Exibits A through E, respectively, are copies of the following
  6
      leases, subleases or contracts, provided to me by either the Debtor or third parties,
  7
  8   in connection with this case.
  9
      i) With respect to the property commonly known as 4850 S. Indianapolis Road,
 10
      Whitestone, Indiana:
 11
 12           a) Lease between Indiana Becknell Investors 2011, LLC, as lessor, on the
 13
              one hand, and the Debtor, as lessee, on the other hand, dated August 1,
 14
 15           2017, (Exhibit A), and which apparently assigned, via an Assignment and
 16
              Assumption of Leases to SREIT 4820 Indianapolis Drive, LLC, (Exhibit B),
 17
 18           b) Sublease between the Debtor, as sublessor, on the one hand, and

 19           HomeGoods, Inc., as sublessee on the other hand, dated November 2, 2020,
 20
              (Exhibit C).
 21
 22   ii) With respect to the property commonly known as 8515 Miramar Place, San
 23
      Diego, California:
 24
 25        a) AIR COMMERCIAL REAL ESTATE ASSOCIATON STANDARD
 26        INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE-NET, dated
 27
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 3 of 138




  1        August 12, 2016 between MGM Partnership, as Lessor, on the one hand, and
  2        the Debtor, Lessee, on the other hand, (Exhbit D), and
  3
          b) AIRCR Standard Sublease between the Debtor, as Sublessor, on the one
  4
  5        hand, and Crest Beverage, LLC, on the other hand. (Exhibit E).
  6
      3. With respect to the property commonly known as 4850 Indianapolis Road,
  7
  8   Whitestone, Indiana, the monthly base rent under the lease is currently $46,360
  9
      (Exhbit B to Exhibit A), and is scheduled to rise to $47,246.67 per month on
 10
      March 1, 2022. (Id.). Additional rent, (Exhibit A, ¶ 7), consisting of common area
 11
 12   rent and other charges, is believed to be approximately $11,009.98 per month. Per
 13
      the lease, the Debtor paid a $47,073.59 security deposit in connection with the
 14
 15   lease. [Exhibit A, ¶ 4 (c )]. The lease term expires on January 31, 2023. (Exhibit
 16
      A, ¶ 3). As of the date of the filing of the petition, the rent apparently was in
 17
 18   arrears in the amount of $66,297.87. (Exhibit 1 to Doc. 31).

 19       Minimum Rent under the sublease is $775,200 annually, (Exhibit C, ¶ 5A),
 20
      which equates to $64,600 per month. There is apparently no provision for any
 21
 22   additional rent under the sublease. Accordingly, looking at the rent figures, in
 23
      isolation, there is $7,230.02 net return to the Debtor on the sublease, on a go
 24
 25   forward basis- at least until the contractural rent increase on the master lease takes
 26   effect, and terminating at the end of the sublease, which, as noted above, is one
 27
      month shy of the master lease term.
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 4 of 138




  1           The subtenant paid the Debtor a security deposit of $129,200.00 in
  2   connection with sublease. (Exhibit C, ¶ 33 ) The Debtor indicates that security
  3
      deposit was received and that the security deposit funds were commingled with the
  4
  5   Debtor’s other funds at the time of receipt. The sublease term apparently expires at
  6
      the end of December 2022, (Exhibit C, ¶ 3 ), while the master lease does not
  7
  8   expire until January 31, 2023. [Exhibit A, ¶ 3(a)].
  9
      4. The subtenant apparently prepaid the May 1, 2021 rent that would have been
 10
      due the date following the petition, and the Debtor commingled that payment with
 11
 12   its other funds.
 13
      5. After the filing of the petition, the landlord filed an emergency motion to
 14
 15   compel the payment of post- petition administrative rent. (Docs. 18 and 23).
 16
              On June 7, 2021, the Bankruptcy Court entered an order requiring the
 17
 18   subtenant to pay the rent that would be due on June 1, 2021, to the Landlord’s

 19   counsel, who was authorized to disburse the monies owing to his client for the
 20
      June rent, including both base rent and additional rent, and hold any additional
 21
 22   sums in his Client Trust Account, pending further order of the Court. (Doc. 39).
 23
      6. On June 1, 2021, counsel for the Landlord informed the Trustee’s counsel that
 24
 25   once he received the June 1, 2021 sublease rent from the subtenant, he would
 26   disburse $57,369.98 to his client, and retain the balance in his Client Trust
 27
      Account.
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 5 of 138




  1   7. By order entered on June 16, 2021, (Doc. 56), the Bankruptcy Court extended
  2   the provisions of the June 7, 2021 order as to the May rent, to the rent due under
  3
      the sublease for July and August 2021.
  4
  5   8. Per the Sublease, the Sublessee also is allowed the benefit of the use of certain
  6
      equipment and furniture, (Exhibit C, ¶ 4B, as set out in Schedule B to the
  7
  8   Sublease), including all racking, which was to be returned to the Debtor at the end
  9
      of the Sublease.
 10
      9. Based on the above, if I were to assume the master lease, I calculate that the cost
 11
 12   to the estate to assume the lease, would be as follows:
 13
      A. Cure of pre-petition arrearages:                        $66,297.87
 14
 15   B. May 2021 post-petition rent                             $57,369.98
 16
      C. June- Aug.2021 post petition rent
 17
 18   (passed through by Subtenant per Court Order)                          $0

 19   D. Sept. 2021- Feb. 2022 rent                             $344,219.88
 20
      E. March 2022- Jan. 2023 rent                            $640,823.15
 21
 22   Subtotal                                                   $1,108,710.88
 23
      Less (Monies in Landlord’s Client Trust Account- $21,639.45
 24
 25   anticipated holdbacks on June, July, and Aug Sublease rent)
 26   Less – Security Deposit                                    $47,073.59
 27
               Total Anctipated cost to the Estate:              $1,039,997.84
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 6 of 138




  1           These calculations assume that there is no change in the Additional Rent
  2   Charges for the balance of the lease term, although I presume that, over time, it is
  3
      likely that there would be some increase. These calculations also assume that the
  4
  5   subtenant will promptly pay the sublease rent to the Landlord’s attorney for the
  6
      months of July and August 2021, per the Court order.
  7
  8   10. If I were to assume the sublease, the rent for the remainder of sublease term,
  9
      from and after September 2021, (assuming, as above, that the sublease rent before
 10
      September would be paid directly to the Landlord, per the Court order), through
 11
 12   December 2022, would be $1,033,333.28, at which time the estate likely would
 13
      owe the sublessee its security deposit of of $129,200.00.
 14
 15         Accordingly, in my business judgment, there is no economic benefit to the
 16
      bankruptcy estate to assume the lease or the sublease, and I seek an order granting
 17
 18   my motion to reject both of them.

 19   11. With respect to the trade fixtures and equipment, including all racks on the
 20
      premises, and equipement, listed on Schedule B of the Sublease, it is my
 21
 22   understanding, based on information received from the Debtor, that the liquidation
 23
      value of those items is either of nominal value or not likely to exceed the
 24
 25   administrative expenses associated with a sale of those items. Additionally, I
 26   would anticipate possible litigation with the landlord or subtenant as to whether
 27
      some of those items are equipment or fixtures, or any economic damages resulting
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 7 of 138




  1   from removal, as I assume the subtenant will likely remain in place. Finally, the
  2   personal property may be subject to security interest in favor of the United States
  3
      Small Business Adminisrtaion. However, I do believe that the SBA may be
  4
  5   oversecured, and I have set aside funds to satisfy that claim. Accordingly, I seek to
  6
      abandon all of those items listed on Schedule B of the sublease as being either of
  7
  8   nominal value or burdensome to the bankruptcy estate.
  9
              In the event that, prior to the hearing on this motion, I determine that the
 10
      valuation of the racks is something other than I currently believe it to be, I may
 11
 12   withdraw this portion of the motion.
 13
      12. With respect to the Miramar Place property, the base rent under the master
 14
 15   lease, payable by the Debtor curently appears to be $53,424.75 per month, and
 16
      increases to $55,027.49 on November 1, 2021. (Exhibit D, Addendum, ¶ 50) The
 17
 18   Debtor is also liable for 53. 62% of the common area charges. (Exhibit D, ¶ 1.6),

 19   The lease term runs through January 31, 2022, (Exhibit D, ¶ 1.3), and the Debtor
 20
      apparently paid a security deposit of $59,392.29, [Exhibit D, ¶ 1.7(c )].
 21
 22   13. According to the Debtor’s schedules, pre-petition arreages on the lease, for
 23
      the period from February 2021 through April 2021, total $110,565.78. (Doc.1,
 24
 25   p.33). However, I have received information from the landlord, MGM Partnership,
 26   indicating that the pre-petition arrearages actually total $121,250.74. A copy of
 27
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7         Filed 06/29/21       Entered 06/29/21 15:21:49     Doc 68     Pg. 8 of 138




  1   that documentation is attached hereto as Exhibit F. Without admitting the validity
  2   of those calculations, those numbers are used in my calculations, below.
  3
      14. The sublease term ends on January 31, 2022, the same date that the master
  4
  5   lease expires. (Exhibit E,§ 1.3) Is not clear, from the documentation, when the
  6
      sublease began, as the date is keyed to the execution date, and while the month and
  7
  8   year, (August 2018) appear to be set out, the date of the month the sublease was
  9
      executed, is not readily apparent. The sublease, however, is believed to have been
 10
      executed some time in August 2018, so that the lease would have commenced in
 11
 12   October 2018, per the terms of the lease. By my calculations The base rent due
 13
      under the Sublease, post-petition, per the Addendum, would be $62,513.32 per
 14
 15   month, through September 2021, rising thereafter to $64,388.72 (Exhibit E, ¶ 1.6).
 16
      Common Area Maintainence or other charges due under the sublease are
 17
 18   calculated per paragraph 15 of the Addendum. (Exhibit E, page 7, ¶ 15). It is not

 19   clear to me, the extent to which these charges will correspond to the charges under
 20
      the master lease but, for the sake of this analysis, I have assumed that they are
 21
 22   roughly equivalent.
 23
      15. Per the sublease, the subtenant provided a security deposit of $64,388.72.
 24
 25   (Exhibit E,§ 1.6) The Debtor has informed me that this security deposit was
 26   received and commingled with the Debtor’s other funds.
 27
 28



      Trustee’s Dec Re Rejection of Leases, etc.             Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7          Filed 06/29/21        Entered 06/29/21 15:21:49              Doc 68       Pg. 9 of 138




  1   16. Since the filing of the petition, I have not received any checks from the
  2   subtenant, Crest Beverage. To the best of my knowedge, Crest Beverage has not
  3
      wired any funds to the Debtor, either.
  4
  5   17. Based on the above, if I were to assume the master lease, I calculate that the
  6
      cost to the estate, for the balance of the lease term, would be as follows:
  7
  8   A. Cure of pre-petition arrearages:                                          $121,250.75
  9
      B. Post-petition base rent to end of lease term                             $570,121.481
 10
      Subtotal                                                                    $691,372.23
 11
 12   Less – Security Deposit                                                     - $59,392.29
 13
                Total Anctipated cost to the Estate:                              $631,979.94
 14
 15   18. Based on my calculations, assuming, again, for the purposes of this analysis,
 16
      that all common area and other additional charges simply pass through, the
 17
 18   anticipated rent to be received from the sublessee, from May 1, 2021 through

 19   January 31, 2022, would be $631,979.94, at which time the bankruptcy estate
 20
      likely would have to return the security deposit of $64,388.72, leaving a net of
 21
 22   $567,591.22 - considerably less that the estate would owe the landlord under the
 23
      master lease.
 24
 25
 26
 27   1
       On its schedules, the Debtor calculates the damages owing to MGM for the balance of the lease term to be
      $1,044278.40 (Doc.1, p. 20). I have not been able to determine how the Debtor arrived at this number but, if the
 28   Debtor’s calculation is accurate and mine is not, then the economic injury to the estate if the lease were to be
      assumed, would be even larger.


      Trustee’s Dec Re Rejection of Leases, etc.                     Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7          Filed 06/29/21         Entered 06/29/21 15:21:49     Doc 68     Pg. 10 of
                                                    138




1    19. For all the foregoing reasons, in my business judgment, it is in the best
 2   interests of the bankruptcy estate to reject both the master lease and the sublease
 3
     for the Miramar Place property.
 4
 5   20. The sublease provides that all warehouse racking was to be removed before the
 6
     commencement or early possession date. (Exhibit D, ¶ 2.2). To the best of my
 7
 8   knowledge, the Debtor does not have any trade fixtures, equipment or other
 9
     property located at the Miramar Place location.
10
11           I declare under penalty of perjury under the laws of the United States of
12
     America and the State of California that the foregoing is true and correct, and that
13
                                            25 2021, in San Diego, California.
     this declaration was executed on June ___,
14
15                                                                ____________
16                                                                Leonard J. Ackerman
17
18
19
20
21
22
23
24
25
26
27
28



     Trustee’s Dec Re Rejection of Leases, etc.               Bankruptcy Case No. 21-01776-LT-7
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 11 of
                                       138




                                                           Exhibit A Page 1 of 39
Case 21-01776-LT7       Filed 06/29/21   Entered 06/29/21 15:21:49      Doc 68    Pg. 12 of
                                           138



thereof, Lessee shall promptly deliver to Lessor an AIA G704 certificate of substantial
completion of Lessee’s Work, signed by Lessee’s architect, along with a certificate of
occupancy from all appropriate governmental authorities.
       Prior to commencing the Lessee’s Work, Lessee shall cause to be prepared at its
sole expense, by Lessee’s architect and other consultants as required each with full
professional accreditation in the jurisdiction in which the Premises is situated, and
submit to the Lessor final plans, construction drawings, specifications and other
requirements of the Lessee pertaining to the Lessee's Work and such other elements as
are customarily included and as may be reasonably requested by the Lessor
(collectively, the "Final Plans and Specifications") which shall be consistent with terms
of this Lease. The Final Plans and Specifications may be developed for review in stages,
at no cost to the Lessor, and the provisions of this Section shall apply to each such stage.
At the time of such submission of the Final Plans and Specifications for review by the
Lessor, the Lessee shall notify Lessor in writing of any potential deviations in the Final
Plans and Specifications from the requirements set forth in this Lease and from the
previous set of Final Plans and Specifications if applicable, and in each case the reasons
for such deviations. If there is a conflict within the Lease, and/or the Final Plans and
Specifications, then unless otherwise agreed in writing the order of priority of
documents, from highest to lowest, shall be (i) this Lease, and (ii) the Final Plans and
Specifications.   Lessee represents and warrants that Lessee is familiar with all
governmental laws, rules, regulations and requirements in respect of the Lessee’s Work
and that the Lessee shall at all times comply with and conform to such governmental
laws, rules, regulations and requirements in respect of the Lessee's Work which are or
become in force during the performance of the Lessee's Work. Lessor shall have ten (10)
business days from the date it receives the initial Final Plans and Specifications, and five
(5) business days following the date it receives any revised Final Plans and
Specifications, to review and comment in writing on the Final Plans and Specifications.
Lessor may, in its written comment, approve or specify an objection to or make a
proposal for a modification of the Final Plans and Specifications. If Lessor does not

                                             2
                                                                  Exhibit A Page 2 of 39
Case 21-01776-LT7       Filed 06/29/21    Entered 06/29/21 15:21:49      Doc 68    Pg. 13 of
                                            138



comment in writing on the Final Plans and Specifications within such period, then it
shall be deemed to have rejected the Final Plans and Specifications. Lessee shall, within
three (3) days from the date it receives Lessor’s initial comments to the Final Plans and
Specifications, and two (2) days following the date it receives any Lessor comments to
revised Final Plans and Specifications make such changes to the Final Plans and
Specifications in accordance with the Lessor’s request and re-submit revised Final Plans
and Specifications to Lessor for its review and comment in accordance with this Section.
The parties agree to work diligently and to deal in good faith to finalize the Final Plans
and Specifications and the Lessee represents and warrants that the Commencement
Date includes reasonable and adequate periods of time for such finalization. The Final
Plans and Specifications, once approved in writing by the Lessor, shall be known as the
“Approved Plans.” Notwithstanding the foregoing, any review, comment, proposal, or
approval by Lessor will relate only to conceptual matters shown in the materials
approved, and not to any design, technical, or compliance matters therein, and Lessor
will not be responsible for the completeness, accuracy, adequacy, quality, fitness, or
suitability thereof. Lessee shall, at no cost to Lessor, also furnish samples of all materials
and component parts of the Lessee’s Work as reasonably requested by Lessor. In
addition, Lessee shall furnish (as part of Lessee’s Work) periodic submittals to Lessor,
as Lessee’s Work progresses, and conduct and coordinate testing and inspection of the
Lessee’s Work as deemed reasonably necessary by Lessor, or the testing and inspection
agencies or governmental authorities. Lessor and its consultants shall have the right to
access the Premises periodically to perform their own inspections in Lessor’s discretion.
Lessee shall have a continuing obligation to ensure that the Approved Plans are and
remain compliant with all governmental laws, rules, regulations and requirements, and
are and remain approved and in good standing with all governmental laws, rules,
regulations and requirements.
       The Lessee's Work shall be completed in substantial compliance with the Approved
Plans, and in a lien free, good and workmanlike manner, free of defects in workmanship
and material with all building systems in good, serviceable operating condition. Lessee

                                              3
                                                                   Exhibit A Page 3 of 39
Case 21-01776-LT7       Filed 06/29/21   Entered 06/29/21 15:21:49      Doc 68     Pg. 14 of
                                           138



shall obtain and maintain, or cause to be obtained and maintained, for the duration of the
Lessee’s Work, builder’s risk insurance for the Lessee’s Work in an amount not less than
the Allowances. Lessor shall be named as an insured on such builder’s risk policy and
Lessee shall provide a certificate of the coverage required herein to Lessor prior to
commencing Lessee’s Work, and at such times as requested by Lessor.
       During the performance of the Lessee's Work, Lessee may submit a written request
to the Lessor for one or more change orders to the Approved Plans. No change order shall
be accepted and incorporated into the Lessee's Work unless the same is approved in
writing by the Lessor within three (3) business days of the request therefor. If Lessor fails
to approve any such change order within such three (3) business day period, then such
change order shall be deemed to have been disapproved. Any proposed change in the
cost for the work must be set forth in the change order request.
       Notwithstanding any other provisions in the Lease, any written notice or written
request under this Section, or other provisions pertaining to Lessee’s Work, shall be
deemed sufficiently given if sent by email transmission to Lessor’s representative Pete
Anderson at panderson@becknellindustrial.com, with a copy to Larry Richardson at
lrichardson@becknellindustrial.com, and to Lessee’s representative Jan Brandrup at
jbr@hyperikon.com .
       Lessee shall indemnify, defend and hold Lessor harmless from and against any
loss, claim or damage resulting from Lessee's Work, or any other work being completed or
directed by Lessee at the Premises, including, without limitation, the installation of
Lessee’s, furniture, fixtures, equipment, and other personal property (“Lessee’s FF&E”).
Lessee’s access to the Premises prior to the Commencement Date, whether to complete
Lessee’s Work, or otherwise, shall be deemed to be upon all the terms, covenants,
conditions and provisions of this Lease, except the obligation to pay Rent.
Notwithstanding anything contained within this Lease to the contrary, in the event of an
uncured default on the part of Lessee under this Section 2, in addition to all remedies
available to Lessor under this Lease, at law, or in equity, Lessee shall reimburse Lessor for
all amounts paid by Lessor to Lessee under this Section 2 and Section 4 below.

                                             4
                                                                   Exhibit A Page 4 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49     Doc 68    Pg. 15 of
                                           138



      3.     TERM; SURRENDER:
      (a)    This Lease shall be effective as of the date hereof, however the term of this
Lease shall commence on September 1, 2017 (the "Commencement Date"), and shall
extend for a period of five (5) years and five months (5) until January 31, 2023 ("Initial
Term"). For purposes of this Lease, the word “Term” shall mean the Initial Term and
any Renewal Term, as defined and set forth below.
      (b)    Upon either the expiration of the Term or the termination of this Lease,
Lessee shall immediately surrender the Premises to Lessor in broom clean condition,
expressly except for ordinary wear and tear, casualty and condemnation damage and
repairs that are the obligation of Lessor hereunder. Lessee shall remove all of Lessee's
property therefrom, except as otherwise expressly provided in this Lease. Lessee shall
surrender to Lessor any and all keys, access cards, computer codes or any other items
used to access the Premises.
      4.     RENT; ALLOWANCES; SECURITY DEPOSIT AND FIRST MONTH’S
BASE RENT: (a) During the Initial Term, Lessee shall pay to Lessor at the address
stated herein, or to such other person or at such other place as Lessor may designate in
writing, base rent as shown in the schedule attached hereto and incorporated herewith
as Exhibit “B” (“Base Rent”). Base Rent and Additional Rent (as defined below) are
sometimes hereinafter referred to collectively as the “Rent.” Rent shall be paid in
monthly installments on or before the first day of every month during the Term without
demand; provided, however, that Base Rent shall be abated for the first five (5) months
of the Initial Term as set forth in the Base Rent schedule attached hereto.          If the
Commencement Date happens to fall on a day other than the first day of a calendar
month, then for the first partial month in which a full Rent payment is due hereunder,
Lessee shall pay a Rent payment prorated on a per diem basis.
      If Lessee does not pay a Rent payment, or any other sum due and owing
hereunder, in full within ten (10) days of becoming due, a five percent (5%) late fee shall
be paid by Lessee to Lessor in addition to the Rent, or other installment due under this
Lease. Any installment of Rent and any other sum due from Lessee under this Lease

                                            5
                                                                 Exhibit A Page 5 of 39
Case 21-01776-LT7      Filed 06/29/21   Entered 06/29/21 15:21:49     Doc 68    Pg. 16 of
                                          138



which is not received by Lessor within ten (10) (days from when the same is due, shall
bear interest from the date such payment was originally due under this Lease until paid at
an annual rate equal to ten percent (10%) per annum.
      In addition to the Base Rent, Lessee shall pay to Lessor each month and with
each payment contemplated hereby as “Additional Rent” a sum equal to any sales or
use tax, franchise tax, tax on rentals, and any other charges, taxes and/ or impositions,
now in existence or hereafter imposed by any governing body based upon the privilege
of renting the Premises or any portion thereof or upon the amount of rent collected
therefor. Nothing herein shall, however, require Lessee to pay any part of any federal
and State income or inheritance taxes imposed upon Lessor.
      (b)    Lessor has made available to Lessee the following allowance for the
completion of a portion of the Lessee’s Work (the “Tenant Improvement Allowance”):
$354,900.00 ($2.34/SF), provided that in no event shall any portion of the Allowance be
used for Lessee’s FF&E (as defined above), tenant fixtures, or other personal property.
Lessor shall disburse portions of the Tenant Improvement Allowance, as applicable, in
draw requests to be submitted not more than once per month, and within fifteen (15)
business days following Lessor’s receipt of a draw request including proof of payment,
contractor’s affidavits, releases and lien waivers, and any other documentation
reasonably requested by Lessor and any of Lessor’s consultants, in such form and
substance as reasonably required by Lessor and any of Lessor’s consultants, executed
by the contractors, subcontractors or suppliers with respect to such labor, materials and
suppliers in connection with portion of Lessee’s Work to be paid.            The parties
acknowledge that the Tenant Improvement Allowance is expressly limited to the
amount set forth above, and agree that Lessee shall be solely responsible for any costs in
excess thereof. Furthermore, the parties hereby acknowledge and agree that the Tenant
Improvement Allowance, and Lessor’s obligation to disburse thereof, shall be in effect
only until December 31 2017, after which time any portion of the Tenant Improvement
Allowance not disbursed, and the obligation to disburse any additional portion thereof,
will become null and void.

                                            6
                                                                Exhibit A Page 6 of 39
Case 21-01776-LT7      Filed 06/29/21   Entered 06/29/21 15:21:49    Doc 68    Pg. 17 of
                                          138



      Lessor has also made available to Lessee an allowance of $38,000.00 to pay for
some or all of Lessee’s moving expenses (the “Moving Allowance”). Lessor shall utilize
the Moving Allowance for Lessee’s actual, out-of-pocket expenses incurred as part of
moving into the Premises at the time of Substantial Completion. Lessor shall disburse
all or a portion of the Moving Allowance to Lessee within thirty (30) days of its receipt
of a request for reimbursement from Lessee accompanied by invoices, proof of
payment, receipts and lien waivers for third parties providing the moving services. In
no event shall Lessor have any obligation to disburse more than the Moving Allowance,
and any expenses reimbursed by Lessor for the moving expenses that are in excess of
the Moving Allowance shall be Lessee’s sole responsibility and reimbursed to Lessor
within ten (10) days of written demand. At the written direction of Lessee, any unused
portion of any Moving Allowance may be applied to other Tenant Improvement
Allowance Work, or applied to such other improvements that benefit the Building but
in no event shall any portion of the Allowance be used for Lessee’s FF&E (as defined
above), tenant fixtures, or other personal property. Any unused portion of the Moving
Allowance at the time Lessor has Substantially Completed Lessor’s Work shall be
deemed to have not been utilized and no longer available under this Lease, it being
acknowledged and agreed by the parties that the Moving Allowance shall likewise
automatically terminate at the time Lessor’s Work is Substantially Completed
      (c)    Upon the execution of this Lease, Lessee shall deposit with Lessor the
amount of Forty-Seven Thousand Seventy-Three and 59/100 Dollars ($47,073.59), as
security for the full and faithful performance of each term, provision, covenant and
condition of this Lease (“Security Deposit”). In the event Lessee defaults in respect of
any of the terms, provisions, covenants or conditions hereof, including but not limited
to payment of Annual Rent, Lessor may use, apply or retain the whole or any part of the
Security Deposit for the payment of any Annual Rent in default or for any other sum
which Lessor is entitled to under this Lease as a result of Lessee's default; and Lessee
agrees to promptly, upon demand, deposit such additional sum with Lessor as may be
required to maintain the full amount of the Security Deposit. Should Lessee faithfully

                                           7
                                                                Exhibit A Page 7 of 39
Case 21-01776-LT7       Filed 06/29/21     Entered 06/29/21 15:21:49     Doc 68    Pg. 18 of
                                             138



and fully comply with all of the terms, provisions, covenants and conditions of this
Lease, then within twenty (20) days after the expiration or earlier termination of the
Term, the Security Deposit, or any balance thereof, shall be returned to Lessee. Lessee
shall not be entitled to interest on such Security Deposit.
       Upon the execution of this Lease, Lessee shall also pre-pay to Lessor the first
month’s Base Rent payment, to be held by Lessor and applied to Lessee’s first Base Rent
payment due under this Lease. The parties agree that Lessee shall not be entitled to
interest on such first month’s pre-paid Base Rent.
       5.     UTILITIES: Lessee shall pay directly to the applicable utility provider all
charges for heat, electricity, and other public utilities incurred by the Lessee in the use of
the Premises, including sewer user fees and sanitary charges, that are separately metered
exclusively for the Premises. To the extent any such utilities are not separately metered
then Lessee shall pay to Lessor its proportionate share, or such amount as determined by
Lessor in its reasonable discretion.
       6.     SUBORDINATION:             Lessee shall, upon written demand by Lessor,
execute such instruments as may be required to subordinate the rights and interests of
the Lessee hereunder to the lien of any mortgage at any time placed on the Land,
provided, however, that such subordination shall expressly not affect Lessee's right to
the possession of the Premises upon all of the terms hereof so long as Lessee is not in
default hereunder. Lessor shall use commercially reasonable efforts to obtain from any
mortgage holders a non­disturbance agreement in the customary form. Lessor
represents to Lessee that as of the date of this Lease, there is no mortgage on the Land.
       7.     TAXES, INSURANCE, EXPENSES:
       (a)    Beginning on the Commencement Date, in addition to all other amounts
set forth in this Lease, Lessee shall pay to Lessor as “Additional Rent,” Lessee’s pro rata
share of the total real estate taxes assessed, imposed or levied on the Building and Land
during the Term. Such Additional Rent shall be prorated to reflect the actual Term of
the Lease during the first and last lease years. Should the State where the Land is
located or any political subdivision thereof, or other governmental authority having

                                              8
                                                                   Exhibit A Page 8 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49     Doc 68    Pg. 19 of
                                           138



jurisdiction over the Building and Land, specifically impose a tax, assessment, charge or
fee or specifically increase a then existing tax, assessment, charge or fee which Lessor
shall be required to pay, either by way of substitution for such real estate taxes or
impose an income or franchise tax or tax on rents in addition to or as a substitution for a
general tax levied against the same, such taxes, assessments, charges or fees shall be
deemed to constitute a real estate tax hereunder to the extent such taxes are in
substitution therefor or in addition thereto. In the case of special taxes or assessments
which may be payable in installments, only the amount of each installment paid during
a calendar year shall be included in taxes for that year. Interest due on any real estate
tax resulting from late payment shall not be included in real estate taxes for the purpose
of this Section 7 unless such late payment was caused by Lessee’s late payment of its
pro rata share. In addition, Lessee shall pay to Lessor, as Additional Rent, Lessee’s pro
rata share of Lessor’s reasonable costs and expenses (including reasonable attorneys’
fees) in contesting or attempting to reduce any taxes related to the time period of
Lessee’s lease Term, but only to the extent of the actual reduction or refund achieved.
Lessee’s obligation to pay real estate taxes hereunder shall be reduced by any recovery
or refund received of real estate taxes previously paid by Lessor, provided such refund
relates to taxes paid during the Term. If no further amounts are due from Lessee,
Lessee shall be refunded such amount within thirty (30) days after Lessor’s receipt of
such amounts. Lessee acknowledges that Lessee is responsible for its share of the above
described real estate taxes as they are assessed during the Term, not as they become due
and payable. In States where real estate taxes are paid in arrears, this means that such
real estate taxes that are assessed during the Term may not become due and payable
until the following calendar year. Accordingly, in the event that such real estate taxes
are paid in arrears, then Lessor’s determination of Lessee’s share of the real estate taxes
as set forth herein shall be based on the likely actual amount that will be assessed
during the Term, regardless of when they are paid. Lessee acknowledges that Lessor’s
estimates may be based upon assessed values not yet known. Furthermore, Lessee
agrees that the reconciliation of such real estate taxes may be delayed beyond the

                                            9
                                                                 Exhibit A Page 9 of 39
Case 21-01776-LT7        Filed 06/29/21   Entered 06/29/21 15:21:49     Doc 68     Pg. 20 of
                                            138



deadlines and dates set forth herein if the actual bill for the prior Subject Year
(as defined below) has not yet been issued. Once the bill is issued, the parties agree to
reconcile and true-up such real estate taxes within a reasonable time thereafter, not to
exceed thirty (30) days. Lessor shall pay the bill for such real estate taxes directly to the
taxing authority, and Lessee shall reimburse Lessor its proportionate share as part of its
payment of Additional Rent. Lessee acknowledges and agrees that its obligation to pay
for its share of such real estate taxes that were assessed during the last year of the Term,
but will not become due and payable until after the expiration or earlier termination of
the Term, shall nevertheless survive such expiration or earlier termination of the Lease
and be paid to Lessor.
       (b)    Beginning on the Commencement Date, Lessee shall also pay to Lessor as
Additional Rent in every year of the Term, Lessee’s pro rata share of the expenses
incurred by Lessor for fire, flood, extended coverage, umbrella, public liability and
property damage insurance on the Building and Land in any year of the Term.
       (c)    Beginning on the Commencement Date, Lessee will pay to Lessor as
further Additional Rent in every year of the Term, Lessee’s pro rata share of the costs of
operating, maintaining, managing, protecting and repairing the Building and Land
(“Operating Expenses”). Operating Expenses to be reimbursed by Lessee include,
without limitation, gardening and landscaping maintenance, owners association
assessments, property management fees, parking lot sealing and restriping, repairs to
curbs, sidewalks, drainage and lighting facilities, as may from time to time be necessary,
painting, caulking, lighting, sanitary control, and removal of snow and ice. Operating
Expenses to be reimbursed shall also include repairs, replacements and maintenance of
the roof, walls, support beams, concealed underground plumbing, parking lot and
pavement (including, without limitation, access drives, aisles, curbs, truck courts, and
sidewalks), foundation, and other structural components and members, and items that are
capital in nature as determined under generally accepted accounting principles
(sometimes hereinafter referred to as “Capital Expenses”).           Notwithstanding the
foregoing, Lessee shall not be responsible for reimbursing Lessor nor shall any of the

                                             10
                                                                 Exhibit A Page 10 of 39
Case 21-01776-LT7       Filed 06/29/21    Entered 06/29/21 15:21:49      Doc 68    Pg. 21 of
                                            138



following items be included in Operating Expenses: (i) depreciation; (ii) interest, late
charges or penalties assessed to Lessor for failure to timely pay bills; (iii) attorney’s fees
and costs; (iv) any and all expenses incurred in procuring, retaining, negotiating,
amending, extending, administering, or terminating leases with any other existing or
prospective tenants including without limitation, advertising, brokerage commissions,
architectural engineering fees or legal fees; (v) any amounts payable under mortgages,
deeds of trust or ground leases encumbering any or all of any part of the Building or
Land; (vi) salaries of Lessor’s employees or agents; (vii) marketing and advertising
costs; and (viii) costs for alterations or work performed by Lessor to other lessee’s
premises in the Building.
       (d)    It is intended that the Additional Rent described above and in this Lease
shall be paid as nearly as possible in equal monthly installments during the Term of the
Lease. Accordingly, Lessor may notify Lessee of Lessor’s reasonable estimate of the
amount for which Lessee will be obligated hereunder and on the first day of the month
after Lessor so notifies Lessee that Additional Rent is due hereunder. Lessee shall pay
to Lessor a sum equal to 1/12th of such Additional Rent multiplied by the number of
months which has passed during the year. Thereafter, Lessee shall pay 1/12th of such
Additional Rent on the first day of each ensuing month including months in the
succeeding year until a new determination has been made. Upon request from Lessee,
Lessor will submit invoices and such backup dates to Lessee as reasonably necessary
from time to time to enable Lessee to substantiate the computation and allocation of
Additional Rent.
       (e)    As of the date hereof, Lessee's proportionate, or pro rata share is 47.05%.
       (f)    Within ninety (90) days after each calendar year, Lessor shall, if requested
by Lessee in writing, such request to be given no later fifteen (15) days after the end of
each applicable calendar year, provide to Lessee a statement (“Statement”) setting forth
the taxes, charges, fees, and other costs described above and in this Lease which were
incurred during such calendar year (“Subject Year”) and Lessee’s pro rata share thereof.
Within sixty (60) days after receipt of the Statement, Lessee, or its authorized

                                             11
                                                                 Exhibit A Page 11 of 39
Case 21-01776-LT7           Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68    Pg. 22 of
                                               138



representative, shall have the right to examine Lessor’s books and records relating to
the contents of the Statement. Such examination shall occur upon reasonable prior
notice at the place or places where such records are normally kept. Lessee may take
exception to matters included in the Statement by sending notice specifying such
exception and the reasons therefor to Lessor no later than thirty (30) days after Lessee’s
examination of all such books and records. If Lessee takes exception to any matter
contained in the Statement and the parties are unable to agree with respect to such
matter within thirty (30) days after Lessee’s notice, the parties shall refer the matter to a
mutually acceptable independent certified public accountant, whose certification as to
the proper amount shall be final and conclusive as between Lessor and Lessee. Lessee
shall promptly pay the cost of such certification, unless such certification determines
that Lessee’s pro rata share of such Additional Rent was overstated by more than ten
percent (10%) in which case Lessor and Lessee shall equally share the cost of such
certification. Pending resolution of any such exceptions in the foregoing manner, Lessee
shall continue paying its monthly payments of Additional Rent, subject to adjustment
after any such exceptions are so resolved.           If such certification determines that
Additional Rent was overstated, Lessee shall receive a credit for the amount of such
overstatement against the next installment(s) of Base Rent and Additional Rent (or, if no
further installments are due from Lessee or the further installments of Rent are less than
the overstatement, the excess shall be paid by Lessor to Lessee within thirty (30) days
after the certification).
       8.      MAINTENANCE:            During the occupancy of the Premises under the
 terms of this Lease, Lessee shall maintain the interior of the Premises, including,
 without limitation, entrance doors and door jambs (both inside and outside), ceiling
 tile, windows and window casings and sills (both inside and outside) and plate glass,
 and shall be responsible for all maintenance, repairs and replacements on the
 mechanical equipment, including the plumbing, heating, ventilating, air conditioning,
 and electrical systems. Lessee shall also be responsible for semi-annual maintenance
 of the mechanical equipment, and will provide evidence of such maintenance on

                                                12
                                                                 Exhibit A Page 12 of 39
Case 21-01776-LT7        Filed 06/29/21    Entered 06/29/21 15:21:49    Doc 68    Pg. 23 of
                                             138



 request of the Lessor. Lessee shall keep the Premises in good, clean condition, and at
 the termination of this Lease, Lessee shall deliver the Premises in good order and
 condition, normal wear and tear excepted. Lessor shall maintain, repair and replace all
 portions of the Premises, Building and Land that are not otherwise the Lessee’s
 responsibility under this Section 8, subject to reimbursement from Lessee for such
 portions that are included in Operating Expenses.         If Lessee or Lessor refuses or
 neglects to make repairs and/ or refuses to maintain or replace as required hereunder
 in a manner reasonably satisfactory to the other, then Lessor or Lessee, as the case may
 be, shall have the right upon giving the other fifteen (15) days written notice of election
 to do so, to make such repairs or perform such maintenance or replacement on behalf
 of and for the account of the other. In such event, such work shall be paid for by the
 other within ten (10) days upon receipt of the bill therefor.
       9.     WASTE; ABANDONMENT; OWNERS ASSOCIATION: Lessee shall not
permit the accumulation of waste or refuse matter on the Premises, Building or Land.
Lessee shall not abandon the Premises. Lessee shall be subject to all rules and regulations
of any owners association, provided, however, that Lessor represents to Lessee that no
such association exists as of the date of this Lease.
       10.    CONDITION OF PREMISES AND BUILDING: On the Commencement
Date, the Premises will be in broom-clean condition, Lessor’s Work will be Substantially
Complete, and the mechanical systems, structural elements, roof and building systems
of the Building will be in normal working condition.
       11.    IMPROVEMENTS; ALTERATIONS; AND PERSONAL PROPERTY
       Lessee shall make all improvements necessary for the operation of its Permitted
Use (as defined below), subject to written approval of Lessor of the plans and
specifications, which approval shall not be unreasonably withheld or delayed. Any
work to be completed by Lessee shall be done in a good and workmanlike manner, lien-
free, and in compliance with all applicable federal, state, and local codes and laws.
       Lessee shall not make any alterations or installations of fixtures in or additions or
improvements to the Premises (“Alterations”), or make any contract therefor without first

                                               13
                                                                 Exhibit A Page 13 of 39
Case 21-01776-LT7      Filed 06/29/21   Entered 06/29/21 15:21:49    Doc 68    Pg. 24 of
                                          138



procuring Lessor's written consent, which consent will not be unreasonably withheld or
delayed. At the time of giving such consent, Lessor may advise Lessee whether Lessor
will require Lessee to remove such Alterations. All Alterations shall be performed in a
good and workmanlike manner, in compliance with all legal requirements.              All
Alterations (except those required by Lessor to be removed, Lessee's trade fixtures,
partitions, furniture, office equipment, warehouse machinery and equipment and other
movable items paid for by Lessee, all of which shall remain the property of and be
removed by Lessee) shall become the property of Lessor, and shall remain upon and be
surrendered with the Premises on the expiration or earlier termination of the Lease Term
without compensation or credit to Lessee. Lessee shall promptly remove all Alterations
which are required to be removed as provided in this Lease, and repair any damage
occasioned by such removal, and in default thereof, Lessor may effect said removals
and repairs at Lessee's expense.
      Notwithstanding any of the foregoing to the contrary, Lessee may install,
operate, and maintain “satellite dishes,” or other similar equipment or devices, such as
antennae (collectively “Communication Equipment”), for the purpose of receiving and
sending radio, television, computer, telephone, or other communication signals, and
supplemental HVAC equipment (the “Supplemental HVAC Equipment;” the
Communication Equipment and Supplement HVAC Equipment are sometimes
hereinafter referred to as “Lessee’s Roof Equipment”) on the roof of the Premises at a
location mutually agreeable to Lessor and Lessee at no additional rental cost to Lessee
(other than the cost of actual installation and maintenance), provided that Lessee has
obtained Lessor's prior written consent, which consent will not be unreasonably withheld
or delayed. Lessee’s right to install, operate and maintain the Roof Equipment shall be
subject to all governmental laws, rules, and regulations, and in accordance with any
and all roof warranty requirements.         All costs of installation, operation, and
maintenance of Lessee’s Roof Equipment and any necessary related equipment
(including, without limitation, costs of obtaining any necessary permits) will be borne
by Lessee. In addition, Lessee shall reimburse Lessor for its reasonable costs (including

                                           14
                                                              Exhibit A Page 14 of 39
Case 21-01776-LT7      Filed 06/29/21   Entered 06/29/21 15:21:49    Doc 68    Pg. 25 of
                                          138



the reasonable cost of any roof contractor engaged by Lessor or the roof warranty
company) in the event any roof penetrations occur or the roof is otherwise damaged by
Lessee’s Roof Equipment. Lessee will use the Lessee’s Roof Equipment so as not to
cause any interference to other tenants in the Building or with any mechanical systems
or communication equipment owned by Lessor or a third party and installed on the
roof of the Building, and not to damage or interfere with the normal operation of the
Building. Lessee will: (1) be solely responsible for any damage caused as a result of
Lessee’s Roof Equipment; (2) promptly pay any tax, license, or permit fees charged
pursuant to any laws or regulations in connection with the installation, maintenance, or
use of Lessee’s Roof Equipment, and comply with all precautions and safeguards
required by all governmental authorities; and (3) pay for all necessary repairs to,
replacements to, or maintenance of Lessee’s Roof Equipment. At Lessee’s sole expense,
Lessee will remove Lessee’s Roof Equipment and related equipment upon the
expiration or sooner termination of this Lease or upon the imposition of any
governmental law or regulation which may require removal, and will promptly repair
any damage caused to the Building by such removal. Notwithstanding any of the
foregoing to the contrary, Lessee shall permit the roof warranty company and any of its
licensed contractors to inspect and supervise any of the work associated with Lessee’s
Roof Equipment so that the roof warranty is not voided.
      12.     WAIVER OF SUBROGATION: Lessor and Lessee each hereby waive
any and all right of recovery, claim, action or cause of action against the other, its
agents, directors, officers and employees for any loss or damage (including loss of use
thereof) that may occur to the Premises or any improvements, or to the Building, Land,
or any improvements thereto or any personal property of such party in the Premises or
the Building by reason of fire, the elements or any other cause which is insured against
under the terms of any insurance policies regardless of cause of origin including
negligence of the other party hereto, its agents, directors, officers or employees. Such
waiver also applies to any such loss that would, but for the deductible, be covered by
such insurance policies.

                                           15
                                                              Exhibit A Page 15 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49     Doc 68    Pg. 26 of
                                           138



     13.      CONDEMNATION: If the whole of the Premises hereby demised shall
be taken or condemned by any competent authority for any public use or purpose, then
the term hereby granted shall cease on the day prior to the vesting of title in such
authority, or taking of possession, (whichever occurs first) and Base Rent and any other
sums due and owing hereunder shall be paid and adjusted as of that day.
     If a portion of said Premises, including the parking lot, shall be taken and, as a
result thereof, there shall be such a major change in the character of the Premises as to
prevent Lessee from using the same in substantially the same manner as theretofore
used, then, and in that event, Lessee may either cancel or terminate this Lease as of the
date when the part of the Premises so taken shall be required for such public purpose,
or Lessee may continue to occupy the remaining portion, provided, however, Lessee
shall give written notice to Lessor, within thirty (30) days after the date of such vesting
of title, of its election. In the event Lessee shall remain in possession and occupation of
the remaining portion, all the terms and conditions of this Lease shall remain in full
force and effect with respect to such remaining portion, except that the Base Rent and
any additional sums due hereunder reserved to be paid hereunder shall be equitably
reduced according to the amount and value of such remaining space; and provided
further that Lessor shall, at Lessor's own expense, promptly and with reasonable
diligence (subject to Force Majeure (as defined below)) do such work as to make a
complete architectural unit of the remainder of the Premises, and this Lease shall
continue for the balance of its Term, subject to the terms and conditions herein stated.
       The entire award or purchase price for the Premises taken, or the amount paid
pursuant to private purchase in lieu thereof, whether such condemnation or sale be
total or partial, shall belong to and be the property of Lessor, and Lessee hereby assigns
to Lessor any and all such award or purchase price. Nothing herein contained shall be
deemed or construed to prevent Lessee from interposing and prosecuting in any
condemnation proceeding a claim for the value of any trade fixtures or personal
property installed in the Premises by Lessee, moving expenses, and in the case of a



                                            16
                                                               Exhibit A Page 16 of 39
Case 21-01776-LT7      Filed 06/29/21   Entered 06/29/21 15:21:49     Doc 68    Pg. 27 of
                                          138



partial condemnation of the Premises, the cost or damage sustained by Lessee as a
result of the interruption of or damage to Lessee's business.
     14.     LIABILITY INSURANCE:            Lessee and Lessor shall not do anything
which will in any way impair the reasonable obligation of any policy of insurance upon
the Premises. Lessee shall procure and maintain at Lessee's own cost and expense
policies of insurance insuring Lessee against public liability, covering the Premises and
the use and operation thereof with limits of not less than $3,000,000.00 combined single
limit for bodily injury and property damage and shall be issued by an insurance
company authorized to do business in the state where the Premises is located with an
A.M. Best rating of A or better. Any insurance required to be procured and maintained
by Lessee shall not be subject to cancellation except after ten (10) days prior written
notice to Lessor through an endorsement to the insurance policy, or if such
endorsement is not available, by Lessee’s direct written notice to Lessor. Certificates of
insurance for such policies shall be deposited with Lessor on or before the date of this
Lease, and again annually upon renewal thereof. Lessor, Lessor’s designee, and Lessor's
mortgagee, if any, shall be included as an Additional Insured under this policy. The
deductible amount under all insurance policies required to be maintained under this
Lease by Lessee shall not exceed a reasonable amount for the particular policy at issue.
     15.     INDEMNIFICATION:           Lessee agrees to indemnify and save harmless
Lessor from and against all claims of whatever nature arising from any wrongful act or
omission or negligence of Lessee or Lessee's agents, servants or employees, for personal
injury or damage to the property of any person in or about the Premises, Building or
Land, unless such claims arise from any act, omission, or negligence of Lessor, Lessor’s
agents, servants or employees or any other tenants and/or their employees, agents
or customers. This indemnity and hold harmless agreement shall include indemnity
against all reasonable costs, expenses and liabilities incurred in or in connection with
any such claim or proceeding brought thereon, the reasonable expense of investigating
the same and the defense thereof.



                                            17
                                                                Exhibit A Page 17 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49      Doc 68    Pg. 28 of
                                           138



       Lessor agrees to indemnify and save harmless Lessee from and against all claims
of whatever nature arising from any wrongful act or omission or negligence of Lessor or
Lessor's agents, servants, or employees or any other tenants, and their employees,
agents or customers, or personal injury or damage to the property of any person
occurring in or about the Premises, Building or Land, unless such claims arise from any
act, omission, or negligence of Lessee, Lessee's agents, servants or employees. This
indemnity and hold harmless agreement shall include indemnity against all reasonable
costs, expenses and liabilities incurred in or in connection with any such claim or
proceeding brought thereon, the reasonable expense of investigating the same and the
defense thereof.
       16.    ASSIGNMENT: Lessee agrees not to assign, sublet, or in any manner
transfer this Lease, in whole or in part, without the previous written consent of Lessor in
each instance, which consent shall not be unreasonably withheld or delayed. Any such
assignment or subletting without Lessor’s consent shall be void and of no force or effect.
Notwithstanding the foregoing, Lessee shall have the right to sublease the Premises or
assign this Lease to an affiliate, commonly controlled, parent or wholly-owned direct or
indirect subsidiary company or to the surviving company in the event of a merger without
Lessor's consent, provided Lessor is given written notice within fifteen (15) days following
said sublease or assignment. Any transfer or assignment by Lessee shall in no event
release Lessee from any liability or obligation hereunder unless agreed to otherwise by
Lessor in writing. Lessor may freely assign its interest hereunder at any time during the
Term of the Lease.
       17.    ACCESS BY LESSOR:           Lessor reserves the right to enter upon the
Premises at all reasonable business hours upon not less than twenty-four (24) hours
prior notice to Lessee for the purpose of inspecting the same, or of making repairs, or to
exhibit the Premises to prospective purchasers; provided, however, that in the event of
an emergency, including, without limitation, a property, life or public safety
emergency, no such notice shall be required before Lessor may exercise its access rights
hereunder. Unless this Lease is renewed as provided for herein, during the last two

                                            18
                                                                Exhibit A Page 18 of 39
Case 21-01776-LT7       Filed 06/29/21    Entered 06/29/21 15:21:49      Doc 68    Pg. 29 of
                                            138



hundred seventy (270) days of the Initial Term or any Renewal Term, Lessor shall have
the right to exhibit the Premises to prospective tenants. All such access shall be
accorded to Lessor without unreasonable hindrance by Lessee.
       18.     DAMAGE OR DESTRUCTION: In the event the Premises shall be
destroyed or so damaged by fire, explosion, windstorm, or other casualty as to be
untenantable, Lessor shall promptly restore the Premises. Base Rent and any other
sums due and owing hereunder shall abate on a per diem basis during any period of
restoration.
       In the event the Premises shall be damaged as aforesaid but are not thereby
rendered untenantable, Lessor shall promptly restore the Premises, and while such
damage is being repaired, Lessee shall be entitled to an equitable abatement of the Base
Rent and any other sums due and owing hereunder. Lessor shall not be liable for any
delays in rebuilding or repairing due to Force Majeure. As used herein, the term "Force
Majeure" shall mean any labor dispute, strike, lockout, fire, unavailability of material, acts
of God, riots, insurrection, war or other casualty or events of a similar nature beyond a
party’s reasonable control.    For purposes of clarity, weather conditions that are not
customary and or reasonably anticipated for the particular time of year shall constitute
Force Majeure. Notwithstanding anything contained herein to the contrary and subject
only to delays caused by Lessee, or its agents, in the event that the Premises are not
restored within two hundred ten (210) days when rendered untenantable or within one
hundred fifty (150) days when not rendered untenantable, Lessee shall have the right to
terminate this Lease and all obligations hereunder by providing Lessor with written
notice within thirty (30) days after the expiration of such two hundred ten (210) or one
hundred fifty (150) day period.
      19.      DEFAULT: Lessee shall be in default under the terms of this Lease upon
the occurrence of any of the following:
               (a)   Lessee’s failure to pay an installment of Base Rent ten (10) days after
becoming due;



                                             19
                                                                 Exhibit A Page 19 of 39
Case 21-01776-LT7          Filed 06/29/21   Entered 06/29/21 15:21:49      Doc 68    Pg. 30 of
                                              138



               (b)      Lessee’s failure to pay any other sum due and owing hereunder
within ten (10) days after becoming due;
                (c)     The making by Lessee [or Guarantor] of an assignment for the
benefit of creditors;
              (d)       The levying of a Writ of Execution or Attachment on or against the
property of Lessee, and failure to have the same discharged within sixty (60) days;
               (e)      The taking of any action for voluntary dissolution of Lessee [or
Guarantor];
              (f)       The doing or permitting to be done by Lessee of any act which
creates a mechanic' s lien or claim therefor against the land or Building of which the
Premises are a part, and failure to have the same discharged within fifteen (15) days;
               (g)       If proceedings are instituted in a court of competent jurisdiction for
the adjudication as a bankrupt or insolvent or for the appointment of a receiver of the
property of Lessee [or Guarantor], and said proceedings are not dismissed within sixty
(60) days after the institution of said proceedings;
               (h)      An assignment or sublease, or attempted assignment or sublease, of
this Lease or the Premises by Lessee contrary to the provisions of Section 16;
               (i)      Any insurance required to be maintained by Lessee pursuant to this
Lease shall be canceled or terminated or shall expire or be reduced or materially
changed, except as permitted in this Lease; or
               (j)      The failure of Lessee to perform any other of its covenants,
agreements or obligations hereunder (except those failures specified as defaults in any
other subsection of this Section 19, which shall be governed by such other subsection)
within ten (10) days of written notice to Lessee or, if by reason of the nature thereof,
said event cannot with due diligence be wholly cured within said period, if Lessee shall
fail to commence the curing thereof within such ten (10) day period and thereafter
proceed diligently to cure the same within ten (10) days after such written notice.
      Lessor may terminate this Lease upon the happening of any one or more of the
foregoing events. Upon the termination of the Lease, as aforesaid, Lessor may re-enter

                                                20
                                                                   Exhibit A Page 20 of 39
Case 21-01776-LT7       Filed 06/29/21   Entered 06/29/21 15:21:49      Doc 68   Pg. 31 of
                                           138



upon the Premises with process of law, and remove all persons and chattels therefrom,
and Lessor shall not be liable for damages or otherwise by reason of such re-entry or
termination of the term of this Lease. Notwithstanding such termination, the liability
for the Base Rent and any other sums due and owing hereunder of Lessee provided
shall not be extinguished for the balance of the Term remaining. Lessor shall be entitled
to recover monthly as it becomes due, the difference between the Base Rent and that
obtained by reletting the Premises. The parties agree that Lessor shall use commercially
reasonable efforts in accordance with applicable law to mitigate its damages and relet
the Premises.
       20.      EXPENSES UPON DEFAULT: In the event either Lessor or Lessee
shall at any time be compelled to pay any sum of money or do any act which will
require the payment of any sum of money or incurs any expense, including reasonable
attorney's fees, for instituting or prosecuting any action or proceedings to enforce said
party's rights hereunder, if such party prevails in any said action or proceeding, the
sum or sums so paid by said party shall be deemed damages in favor of said party
against the party in default, and shall be due and payable forthwith.
       21.      HOLDOVER:       Upon expiration of the Term, Lessee will yield up
possession to Lessor, and failing so to do, at Lessor's option, will pay as liquidated
damages for each day that possession is withheld an amount equal to one hundred
twenty-five percent (125%) for the first three (3) months, fifty percent (150%) thereafter,
of the amount of the daily Base Rent computed on a thirty-day month basis, plus any
consequential damages equal to the rental income from a third party that is lost as a
result of such holdover by Lessee.
       22.      ADDRESS FOR RENT PAYMENT: The Rent payable hereunder shall be
made payable to "Becknell Industrial Operating Partnership L.P.” and shall be forwarded
to the following address: 2750 E. 146th Street, Suite 200, Carmel, IN 46033.
       23.      NOTICES:    Any notice under this Lease shall be deemed sufficiently
given if sent by overnight courier or certified mail to Lessee at 8515 Miramar Place, San
Diego, CA 92121, Attn: Jan Brandrup and to Lessor at the address then fixed for the

                                             21
                                                                 Exhibit A Page 21 of 39
Case 21-01776-LT7       Filed 06/29/21   Entered 06/29/21 15:21:49    Doc 68    Pg. 32 of
                                           138



payment of Base Rent. Either party may designate a different address to which notices
shall be sent by providing written notice to the other. Notices shall be deemed given the
day of receipt or rejection thereof.
       24.   ENVIRONMENTAL: Lessor hereby warrants and represents to the best of
its knowledge that, except as set forth below, neither the Premises nor the Building
and/ or the Land contain asbestos, PCB transformers, or other hazardous, toxic or
contaminated materials or substances, or underground fuel storage tanks or any other
material or substance which is defined or classified as hazardous or toxic under federal,
state or local law (the aforementioned all of which collectively shall hereinafter be
referred to as "Hazardous Materials").
       Lessor hereby covenants and agrees to indemnify and hold harmless Lessee and
its directors, officers, employees, successors, legal representatives and assigns from and
against all claims, damages, liabilities, losses, judgments, settlements and costs
(including, without limitation, reasonable attorney's fees and disbursements) in
connection with Hazardous Materials arising out of, resulting from or in any way
connected with or alleged or claimed to arise out of, result from or be in any way
connected with (a) the use or occupancy of the Premises by the Lessor or any previous
owner/occupant/user of the Premises, or any portion thereof, prior to Lessee's
occupancy of the Premises; (b) the use or occupancy of the Premises by any subsequent
owner/occupant/user of the Premises, or any portion thereof, after Lessee's occupancy
of the Premises terminates; (c) violations by any prior or subsequent owner/
occupant/user of the Premises of local, state and/ or federal laws and regulations,
including all applicable environmental laws and regulations as well as any liabilities
resulting from the practices of the prior or subsequent owner/ occupant/ user whether
or not such practices were or could be deemed a violation of such laws and regulations;
and (d) contamination of the premises by Lessor or by its agents or employees during
the Term.
       Lessee hereby covenants and agrees to indemnify and hold harmless Lessor and
its directors, officers, employees, successors, legal representatives and assigns from and

                                            22
                                                               Exhibit A Page 22 of 39
Case 21-01776-LT7       Filed 06/29/21    Entered 06/29/21 15:21:49      Doc 68    Pg. 33 of
                                            138



against all claims, damages, liabilities, losses, judgments, settlements and costs
(including, without limitation, reasonable attorney's fees and disbursements) in
connection with Hazardous Materials arising out of, resulting from or in any way
connected with or alleged or claimed to arise out of, result from or be in any way
connected with (a) the use or occupancy of the Premises by the Lessee or any occupant/
user of the Premises, or any portion thereof; and (b) violations by Lessee or any
occupant/ user of the Premises of local, state and/ or federal laws and regulations,
including all applicable environmental laws and regulations as well as any liabilities
resulting from the practices of Lessee or any occupant/user of the Premises whether or
not such practices were or could be deemed a violation of such laws and regulations.
The indemnification provided by Lessee in the preceding sentence shall not be
applicable if it can be demonstrated that the Hazardous Materials found on the
Premises were present on the Premises prior to the date of this Lease, nor shall it be
applicable in the event that the source of any contamination is from adjacent properties
or otherwise as a result of the actions of the Lessor, its agent or employees, or any other
tenants, their employees, agents or customers.
      25.     SUCCESSORS AND ASSIGNS: The terms hereof shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and assigns,
respectively of Lessor and Lessee. The reference contained to successors and assigns is
not intended to constitute a consent to assignment by Lessee, but as reference only to
those instances in which Lessor may later give written consent to a particular
assignment as required hereunder.
       26.    RENEWAL OPTION: Provided that Lessee is not in default in any of the
terms of this Lease, Lessee may extend the term of this Lease and the provisions hereof for
one (1), five (5) year renewal term (the “Renewal Term”). Lessee may exercise a renewal
option hereunder by notifying Lessor in writing not later than two hundred seventy (270)
days, but not earlier than three hundred sixty-five (365) days, prior to the expiration of the
Initial Term. The Renewal Term shall be on the same terms and conditions as herein,
except that Base Rent during the Renewal Term shall be equal to the then current Fair

                                             23
                                                                 Exhibit A Page 23 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49     Doc 68    Pg. 34 of
                                           138



Market Base Rent (as defined below). In no event shall the Base Rent for the Renewal
Term be less than the then current Base Rent, and if a determination is made hereunder
for a value which is less than the same, the parties agree that the Base Rent shall
nevertheless be deemed to be equal to the then current amount. Base Rent shall
increase by two percent (2%) per year each year on the anniversary of the
Commencement Date for the duration of the Renewal Term.
      For purposes of this Lease, “Fair Market Base Rent” shall mean the market rent
agreed to by both Lessor and Lessee, or determined hereafter. If the parties are unable
to agree upon the Fair Market Base Rent within thirty (30) days after Lessee’s notice to
Lessor exercising a Renewal Term, either Lessor or Lessee may give written notice
(“Appraisal Election Notice”) to the other of its election to have Fair Market Base Rent
determined by appraisal under this paragraph, which notice must be accompanied by a
written appraisal setting forth Fair Market Base Rent for the Premises for lessees with
comparable credit for comparable space in similar buildings in the vicinity of the
Premises prepared by an appraiser who is both a member of the American Institute of
Appraisers and actively engaged in the appraisal of real property in the area where the
Premises is located (a “Qualified Appraiser”). If one of the parties (the “Electing
Party”) gives a timely Appraisal Election Notice in compliance with this paragraph,
then Fair Market Base Rent shall be deemed to be as set forth in the accompanying
appraisal unless the other party (the “Non-electing Party”) gives the Electing Party
written notice of its disapproval of the Electing Party’s appraisal within thirty (30) days
after receipt of Electing Party’s appraisal, which notice must also be accompanied by a
written appraisal from a Qualified Appraiser establishing Fair Market Base Rent. If the
Non-electing Party gives timely notice of its disapproval of Electing Party’s appraisal,
Lessor’s appraiser and Lessee’s appraiser shall jointly, within fifteen (15) days after
delivery of Non-electing Party’s appraisal, choose a third Qualified Appraiser who
shall, within twenty (20) days after appointment, choose one of the two appraised
values as the Fair Market Base Rent, which determination shall be binding upon both
Lessor and Lessee. Each party shall bear the fees and expenses of its own appraiser,

                                            24
                                                               Exhibit A Page 24 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49     Doc 68    Pg. 35 of
                                           138



and the fees and expenses of the third appraiser shall be borne by the party whose
appraisal was not chosen by the third appraiser. The guidelines for determining Fair
Market Base Rent shall be rent for premises of comparable size, quality, and location, with
the same or similar uses, and same or similar improvements, in good condition and repair,
taking into account, without limitation, similar paving coverage, building coverage / lot
size, number of docks, and truck parking.
      27.    USE: Lessee shall use the Premises for the operation of a warehouse,
storage, office, and distribution facility, manufacturing, production, assembly, research
and development or any similar meanings or definitions of the such, including
administrative functions in connection therewith, all of which shall be in accordance with
any and all applicable laws, rules or regulations (“Permitted Use”); provided, however,
Lessor will not unreasonably withhold its consent to a change or expansion of use that
does not materially increase Lessor's exposure for risks such as, for example,
environmental hazards. In addition to, and not in limitation of, any reasonable basis
for Lessor to withhold the consent contemplated by the immediately preceding
sentence, it shall be reasonable for Lessor to withhold such consent in the event any
proposed use would violate any law or any public or private covenants, restriction or
limitations which may then affect the Premises or any portion or use thereof.
      28.      TENANT ESTOPPEL: Upon request, Lessee will provide to Lessor, an
Estoppel substantially in the form attached hereto as Exhibit "C."
      29.      SIGNAGE: Lessee, at its expense, may place signage upon the Premises,
subject to Lessor’s approval which will not be unreasonably withheld or delayed.
Lessee may only place such signage in locations approved by Lessor. Any township or
other approvals shall be the responsibility of Lessee. All signs placed upon the Premises
shall comply with all applicable laws, ordinances, rules and regulations. Lessee shall
remove all of its signage at the expiration of the Lease Term and repair any damage
occasioned by such removal.
      30.    BROKER: Lessor and Lessee represent and warrant that they have not
dealt with any real estate agent or broker in connection with this transaction other than

                                            25
                                                               Exhibit A Page 25 of 39
Case 21-01776-LT7       Filed 06/29/21      Entered 06/29/21 15:21:49   Doc 68   Pg. 36 of
                                              138



Voit Real Estate Services representing Lessee, and Cushman & Wakefield representing
Lessor, whose commissions shall be paid by Lessor pursuant to a separate agreement,
and each agrees to indemnify and save the other harmless from and against all liability,
damage, loss, cost, and expense incurred by reason of a breach of said representation,
warranty and covenant.
       31.    QUIET ENJOYMENT: Without limiting any rights Lessee may have by
statute or common law, Lessor covenants and agrees that, so long as this Lease is in full
force and effect, Lessee shall lawfully and quietly hold, occupy and enjoy the Premises
during the Term of this Lease without disturbance by Lessor or by any person having
title paramount to Lessor’s title or by any person claiming through or under Lessor, and
subject to all applicable ordinances, laws, rules and regulations, shall have access to the
Premises twenty-four (24) hours per day, seven (7) days per week.
       32.    LESSEE FINANCIALS: Upon request, Lessee shall deliver to Lessor, its
affiliates or any potential lender or purchaser designated by Lessor such financial
statements of Lessee as are reasonably available by Lessee, including without limitation,
Lessee’s financial statements for the past three (3) years. All such financial statements
shall be received by Lessor and such other designated parties in confidence and upon
request by Lessee, as a condition of receipt of such financial statements, the recipients
thereof shall execute and deliver to Lessee a confidentiality and non-disclosure
agreement in a commercially reasonable form.            For purposes of this paragraph,
“financial statements” shall mean (i) for such period that Lessee or its successor is not
an entity whose equity securities are listed on NASDAQ, the New York Stock Exchange,
or the American Stock Exchange, Lessee’s audited profit and loss statement, balance
sheet, and cash flow statement, and (ii) for such period Lessee or its successor is an
entity whose equity securities are listed on such exchanges, the financial statement
information that is available to the general public.
       33.    MERGER: All offers, acceptances, oral representations, agreements and
writings between the parties heretofore made are merged herein and shall be of no force
or effect unless contained in this Lease.

                                               26
                                                                Exhibit A Page 26 of 39
Case 21-01776-LT7       Filed 06/29/21    Entered 06/29/21 15:21:49      Doc 68    Pg. 37 of
                                            138



       34.    COUNTERPARTS:           This Lease may be executed in any number of
counterparts as may be convenient or necessary, and it shall not be necessary that the
signature of all parties hereto be contained on any one counterpart hereof. Additionally,
the parties hereto agree that for purposes of facilitating the execution of this Lease, (a)
the signature pages taken from the separate individually executed counterparts of this
Lease may be combined to form multiple fully executed counterparts, and (b) a
facsimile or emailed transmission shall be deemed to be an original signature for all
purposes. All executed counterparts of this Lease shall be deemed originals, but all such
counterparts taken together or collectively, as the case may be, shall constitute one and
the same agreement.
       35.    SEVERABILITY: If any term or provision of this Lease be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and each term
and provision of this Lease shall be valid and be enforced to the full extent permitted by
law.
       36.    LESSEE REPRESENTATION AND WARRANTY:                            Lessee hereby
represents and warrants to Lessor that as of the date hereof, to Lessee’s actual
knowledge without inquiry, the following representations and warranties are true,
correct and complete and that the same will be true, correct and complete on and as of
the Commencement Date: (a) Lessee is not in violation of any Anti-Terrorism Law; (b)
Neither Lessee nor its U.S. parent or any of its U.S. subsidiaries, as of the date hereof: (i)
knowingly or intentionally conduct any business or engage in any transaction or
dealing with any Prohibited Person, or any “forbidden entity” (as defined in Illinois
Public Act 094-0079), including the governments of Cuba, Iran, North Korea, Myanmar,
Sudan, Syria, Crimea Region, and Venezuela and, including the making or receiving of
any contribution of funds, goods or services to or for the benefit of any Prohibited
Person or forbidden entity; (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order No.
13224; or (iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate any of the prohibitions

                                             27
                                                                 Exhibit A Page 27 of 39
Case 21-01776-LT7         Filed 06/29/21   Entered 06/29/21 15:21:49       Doc 68     Pg. 38 of
                                             138



set forth in, any Anti-Terrorism Law; and (c) Neither Lessee nor its U.S. parent or any of
its U.S. subsidiaries and their officers, directors, shareholders, members, as applicable,
is a Prohibited Person.
      As used herein, "Anti-Terrorism Law" is defined as any law relating to terrorism,
anti-terrorism, money-laundering or anti-money laundering activities, including
without limitation the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, Executive Order No. 13224, Title 3 of the USA Patriot
Act, Illinois Public Act 094-0079, and any regulations promulgated under any of
them. As used herein "Executive Order No. 13224" is defined as Executive Order No.
13224 on Terrorist Financing effective September 24, 2001, and relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism", as may be amended from time to time. "Prohibited
Person" is defined as (a) a person or entity that is listed in the Annex to Executive Order
No. 13224, or a person or entity owned or controlled by an entity that is listed in the
Annex to Executive Order No. 13224; (b) a person or entity with whom Lessor is
prohibited from dealing or otherwise engaging in any transaction by any Anti-
Terrorism Law; or (c) a person or entity that is named as a "specially designated
national and blocked person" on the most current list published by the U.S. Treasury
Department     Office      of   Foreign    Assets   Control   at     its   official    website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other official
publication of such list. "USA Patriot Act" is defined as the "Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Act of 2001" (Public Law 107-56), as may be amended from time to time.
      If at any time any of these representations becomes false, then it shall be
considered a material default under this Lease.
             37.    LIMITATION ON LESSOR’S LIABILITY: Anything in this Lease
to the contrary notwithstanding, the covenants, undertakings and agreements herein
made on the part of Lessor are made and intended not as personal covenants,
undertakings and agreements or for the purposes of binding Lessor personally or the

                                              28
                                                                   Exhibit A Page 28 of 39
Case 21-01776-LT7      Filed 06/29/21      Entered 06/29/21 15:21:49     Doc 68   Pg. 39 of
                                             138



assets of Lessor other than the Building and Land. No personal liability or personal
responsibility is assumed by, nor shall at any time be asserted or enforceable against
Lessor, its partners, shareholders, officers, directors, employees, members, investment
advisors or its any of their respective successors and assigns (collectively, "Lessor
Parties"), arising from this Lease or Lessor’s obligations with respect to the Premises, or
arising from any covenant, undertaking or agreement of Lessor contained in this Lease,
and Lessee hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, under or through Lessee. If Lessor fails to perform
any covenant, term or condition of this Lease upon Lessor’s part to be performed, and,
as a consequence of such failure, Lessee shall recover a judgment against Lessor, such
judgment shall be satisfied only out of proceeds of sale received upon execution of such
judgment and levy thereon against the right, title and interest of Lessor in the Building
and Land, and Lessor shall not be liable for any deficiency. Notwithstanding any
contrary provision herein, neither Lessor nor any Lessor Parties shall be liable under
any circumstances for, and Lessee hereby waives and releases Lessor and Lessor Parties
from, all liability for punitive, special or consequential damages arising under or in
connection with this Lease, including, but not limited to, loss of profits, loss of rents or
other revenues, loss of business opportunity, loss of goodwill, loss of use, or any other
injury or damage to, or interference with, Lessee's business, in each case, however
occurring.
       38.    GOVERNING LAW: This Lease shall be governed by and construed in
accordance with the internal laws of the State of Indiana, without reference to the
conflicts of laws or choice of law provisions thereof.
       39.    WAIVER OF JURY TRIAL: EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS LEASE; PROVIDED, HOWEVER, THAT
THE FOREGOING WAIVER SHALL NOT PRECLUDE THE PARTIES FROM
LITIGATING      ANY     DISPUTES      AT     A     TRIAL   BY   JUDGE.     EACH     PARTY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL CONSIDERATION AND

                                              29
                                                                Exhibit A Page 29 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49     Doc 68    Pg. 40 of
                                           138



INCUDEMNT TO THE EXECUTION OF THIS LEASE, AND CONSTITUES A
KNOWING AND VOLUNTARY WAIVER.
       40.    RIGHT OF FIRST OFFER TO LEASE VACANT SPACE IN BUILDING:
The parties hereby agree that in the event Lessor becomes aware that any space within
the Building will become vacant during the Term, and Lessor in its sole discretion,
desires to lease such vacant space in the Building (the “Vacant Offer Space”), provided
Lessee is not then in default after any applicable cure period, Lessee shall have a one-
time right of first offer to lease the Vacant Offer Space. Before offering the Vacant Offer
Space to any party for lease, Lessor will notify Lessee (the “Vacant Offer Notice”) of the
terms and conditions Lessor would be willing to accept with respect to a lease of the
Vacant Offer Space, and Lessee shall have seven (7) business days within which to
respond to the Vacant Offer Notice. Should Lessee decline Lessor’s offer or fail to
respond within such seven (7) business day time period, then Lessor shall be free to
market and lease the Vacant Offer Space to any other party, and Lessor and Lessee
agree that neither the validity of this Lease nor Lessee’s obligations under this Lease
shall be affected hereby and Lessee shall have no claim against Lessor by reason thereof.
If Lessee timely accepts Lessor’s offer to lease the Vacant Offer Space, then: (i) the Base
Rent with respect to, and the expiration date of the term of, the Vacant Offer Space shall
be as set forth in the Vacant Offer Notice; provided, however, that the term of the
Vacant Offer Space and the Term for the original Premises shall run co-terminous, such
that if, at the time Lessee timely accepts Lessor’s offer, the Term for the original
Premises has less term than the term set forth in the Vacant Offer Notice, the Term shall
automatically be extended to run concurrent with the term in the Vacant Offer Notice;
(ii) the term with respect to the Vacant Offer Space shall commence on the date set forth
in the Vacant Offer Notice (the “Vacant Offer Space Commencement Date”), or the date
the Vacant Offer Space Commencement Date would have occurred but for tenant delay
and (iii) the Vacant Offer Space shall be leased in its "AS IS" condition, except to the
extent otherwise specifically set forth in the Vacant Offer Notice. Commencing on the
Vacant Offer Space Commencement Date: (a) the Vacant Offer Space shall be added to

                                            30
                                                               Exhibit A Page 30 of 39
Case 21-01776-LT7        Filed 06/29/21    Entered 06/29/21 15:21:49       Doc 68    Pg. 41 of
                                             138



and deemed a part of the Premises upon all of the terms and conditions of this Lease
(including without limitation any renewal right), except as otherwise specifically set
forth in the Vacant Offer Notice and this Section, but in no event shall Lessor be
obligated to provide Lessee with any allowances in connection therewith (e.g., moving
allowance, construction allowance, and the like), except to the extent specifically set
forth in the Vacant Offer Notice; (b) the Base Rent shall be adjusted to reflect the
addition of the Vacant Offer Space to the Premises at the rate set forth in the Vacant
Offer Notice; and (c) Lessee’s pro rata share shall be increased to reflect the addition of
the Vacant Offer Space. Lessor and Lessee agree to execute an amendment to this Lease
reflecting the appropriate revisions; however, the failure to enter into such an
amendment shall not affect the operation of this Section. The parties acknowledge that
Lessee’s right of first offer to lease as set forth in this Section is a one-time right, limited
only to the first vacancy in the Building.
       41.    FUTURE BUILD-TO-SUIT: The parties hereto agree that in the event at
any time during the Term, provided Lessee is not then in default after any applicable
cure period, Lessee desires to expand the total premises leased from Lessor or any of its
affiliates in the central Indiana market by fifty (50%) or more, then upon written notice
from Lessee, the parties agree to negotiate a build-to-suit lease acceptable to Lessor in
its sole discretion for the replacement of the then current premises being leased by
Lessee.    It is the parties’ intent that any such future build-to-suit building would
likewise be located in the central Indiana market, and replace the then current premises
being leased by Lessee from Lessor in said market, such that at the commencement of
the new build-to-suit lease, the leases in effect for Lessee’s then current premises would
expire. Neither the validity of this Lease, nor Lessee’s obligations under this Lease shall
be affected by nor shall Lessee have any claim against Lessor by reason of the parties
having failed to reach an agreement on the new build-to-suit building as set forth in this
Section.


                                (Signatures on following page)

                                              31
                                                                   Exhibit A Page 31 of 39
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 42 of
                                       138




                                                         Exhibit A Page 32 of 39
Case 21-01776-LT7   Filed 06/29/21    Entered 06/29/21 15:21:49   Doc 68   Pg. 43 of
                                        138



                                     EXHIBIT “A”

                                     SITE PLAN




                                                          Exhibit A Page 33 of 39
Case 21-01776-LT7                          Filed 06/29/21          Entered 06/29/21 15:21:49                Doc 68                             Pg. 44 of
                                                                     138




D.I.D.    36   35   34   33                   32    31   30   29                             28   27   26   25   24   23   22   21   20   19     D.I.D.




                                           LOT 1                     WH
                                                                     RESTROOM


                                                   UTILITY
                                                   ROOM




                                                                                    BUILDING 1
                                                                                          323,000 SF
OFFICE
1,100 SF


         PROPOSED UNIT                                                            EX TENANT
                              152,000 SF                                                 171,000 SF


D.I.D.    1    2    3    4                    5     6    7    8                              9    10   11   12   13   14   15   16   17   18     D.I.D.




         LOCATION:LOT1, EAGLE CREEK IND. CENTER, SEC 2                          DATE:
                     WHITESTOWN, BOONE CO., IN
                                                                                            6/6/2017
                                                                                SCALE:
                                                                                            1" = 120'                                          Exhibit A Page 34 of 39
Case 21-01776-LT7   Filed 06/29/21    Entered 06/29/21 15:21:49   Doc 68   Pg. 45 of
                                        138



                                     EXHIBIT “B”


                              BASE RENT SCHEDULE

           Month        PSF            Annual            Monthly

           1-5          $0.00          $0.00             $0.00

           6-17         $3.45          $524,400.00       $43,700.00

           18-29        $3.52          $535,040.00       $44,586.67

           30-41        $3.59          $545,680.00       $45,473.33

           42-53        $3.66          $556,320.00       $46,360.00

           54-65        $3.73          $566,960.00       $47,246.67




                                                          Exhibit A Page 35 of 39
Case 21-01776-LT7      Filed 06/29/21     Entered 06/29/21 15:21:49   Doc 68    Pg. 46 of
                                            138



                                        EXHIBIT “C”

                          TENANT ESTOPPEL CERTIFICATE

     TO:      _____________ and/or who else it may concern:
The undersigned, __________________________, a _____________ (“Tenant”), is the
Tenant under that certain Lease dated _______________, executed by Tenant and
____________________________(“Landlord”), [as amended by that certain First
Amendment to Lease dated __________,] [that certain Second Amendment to Lease
dated _________,] [and that certain Third Amendment to Lease, Tenant leases [a portion
of] that certain property located at __________________________________(the “Leased
Premises”), and more particularly described in the Lease.


THIS IS TO CERTIFY THAT:

1.     The Lease (i) is legal, valid and binding against Tenant, (ii) is in full force and
effect and (iii) has not been modified, supplemented or amended, except as set forth in
the introductory paragraph hereof. There are no other agreements or understandings,
whether written or oral, with respect to the Lease or Tenant’s right to use and occupy
the Leased Premises, except as expressly provided in the Lease.

2.     A true, correct, and complete copy of the Lease is attached hereto as Exhibit A.

3.      The Tenant is not entitled to, and has made no agreement(s) with the Landlord
or its agents or employees concerning, free rent, partial rent, rebate of rent payments,
credit or offset or deduction in rent, or any other type of rental concession, including,
without limitation, lease support payments or lease buy-outs (except as indicated
below; if none, state "none").


4.     Except as provided below, Landlord has completed, and, if required under the
Lease, paid for, any and all tenant work required under the Lease and Tenant has
accepted the Leased Premises. Tenant is not entitled to any further payment or credit
for tenant work.


5.     The Tenant now occupies the Leased Premises, and is and has been open for
business since                     . The Lease term commenced                    . The
termination date of the present term of the Lease, excluding unexercised renewals, is
              . Tenant has          options to renew the Lease term, each for an
additional period of                years.




                                                               Exhibit A Page 36 of 39
Case 21-01776-LT7       Filed 06/29/21    Entered 06/29/21 15:21:49      Doc 68      Pg. 47 of
                                            138



6.     Base Rent payable under the Lease is $          per month. Tenant has paid all
rent, additional rents and other sums due and payable under the Lease for the Premises
for the period up to and including                    . No rent has been paid more
than one (1) month in advance of its due date, except as indicated below (if none, state
"none"). The Tenant's security deposit (whether in the form of cash, a letter of credit or
otherwise), if any, is $           .



7.     To Tenant’s knowledge, Landlord is not currently in default under the Lease and
there are no events or conditions existing which, with or without notice or the lapse of
time, or both, could constitute a default of Landlord under the Lease or entitle Tenant to
offsets or defenses against the prompt payment of rent except as follows:
_____________________________. Tenant is not in default under any of the terms and
conditions of the Lease nor is there now any fact or condition which, with notice or
lapse of time or both, could constitute a default of Tenant under the Lease. Neither
Tenant nor Landlord has commenced any action or given or received any notice for the
purpose of terminating the Lease.

8.      Except as provided in the Lease, Tenant has no outstanding options or rights of
first refusal to purchase the Leased Premises or any part thereof or all any part of the
real property of which the Leased Premises are a part.

9.      No actions, whether voluntary or otherwise, are pending against the Tenant
under the bankruptcy, reorganization, or other similar laws of the United States or any
state thereof.

10.    The Tenant has not sublet the Leased Premises to any sublessee and has not
assigned any of its rights under the Lease, except as indicated below (if none, state "none").
No one except the Tenant and its employees occupies the Leased Premises.

11.    The address for notices to be sent the Tenant is as set forth in the Lease.

12.    To the best of Tenant's knowledge, the use, maintenance or operation of the
Premises complies with, and will at all times comply with, all applicable federal, state,
county or local statutes, laws, rules and regulations of any governmental authorities
relating to environmental, health or safety matters (being hereinafter collectively
referred to as the Environmental Laws).

13.   The Leased Premises have not been used and the Tenant does not plan to use the
Premises for any activities which, involve the use, generation, treatment, storage
transportation or disposal of any petroleum product or any toxic or hazardous
chemical, material substance, pollutant or waste, except for routine uses of small



                                                                 Exhibit A Page 37 of 39
Case 21-01776-LT7      Filed 06/29/21    Entered 06/29/21 15:21:49     Doc 68    Pg. 48 of
                                           138



quantities of hazardous materials as legally authorized in general warehouse and/or
office operations.

14.    Tenant has not received any notices, written or oral, of violation of any
Environmental Law or of any allegation which, if true, would contradict anything
contained herein and there are not writs, injunctions, decrees, orders or judgments
outstanding, no lawsuits, claims, proceedings or investigations pending or threatened,
relating to the use, maintenance or operation of the Leased Premises, nor is Tenant
aware of a basis for any such proceeding.

15.   Any right to terminate the Lease has been satisfied or waived.

16.    Tenant acknowledges that (i) this certificate will be relied upon by each of Seller,
Purchaser, Purchaser’s lender(s) and their respective affiliates, successors and assigns
(including any designee(s) of Purchaser which take title to the Leased Premises) in
connection with the purchase and sale and/or financing of the Leased Premises and (ii)
such parties may rely on the certifications set forth in this certificate.

17.    The undersigned is authorized to execute this Tenant Estoppel certificate on
behalf of the Tenant.

The undersigned hereby certifies that the certifications set forth above are true as of the
date hereof.

IN WITNESS WHEREOF, Tenant has caused this certificate to be executed this ______
day of ______________, 20___.

                                                "TENANT":

                                                ________________________________

                                                By:_____________________________
                                                Name:__________________________
                                                Title:___________________________
[The undersigned guarantor of the Lease hereby confirms that the Guaranty dated
____________, executed by the undersigned, is in full force and effect and has not been
modified, supplemented, amended or terminated. The undersigned guarantor of the
Lease hereby confirms that, in the event of any assignment of the Lease by Landlord to
Purchaser or any other assignee, that the obligations of the undersigned guarantor will
not be affected by such assignment and that the guaranty will remain in full force and
effect.



                                                               Exhibit A Page 38 of 39
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 49 of
                                       138




                                            GUARANTOR:

                                            ________________________________

                                            By:_____________________________
                                            Name:__________________________
                                            Title:___________________________]




                                                         Exhibit A Page 39 of 39
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.50
                                                                           47ofof
                                      138
                                      130




                                                       Exhibit B page 1 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.51
                                                                           48ofof
                                      138
                                      130




                                                       Exhibit B page 2 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.52
                                                                           49ofof
                                      138
                                      130




                                                       Exhibit B page 3 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.53
                                                                           50ofof
                                      138
                                      130




                                                       Exhibit B page 4 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.54
                                                                           51ofof
                                      138
                                      130




                                                       Exhibit B page 5 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.55
                                                                           52ofof
                                      138
                                      130




                                                       Exhibit B page 6 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.56
                                                                           53ofof
                                      138
                                      130




                                                       Exhibit B page 7 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.57
                                                                           54ofof
                                      138
                                      130




                                                       Exhibit B page 8 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.58
                                                                           55ofof
                                      138
                                      130




                                                       Exhibit B page 9 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.59
                                                                           56ofof
                                      138
                                      130




                                                     Exhibit B page 10 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.60
                                                                           57ofof
                                      138
                                      130




                                                     Exhibit B page 11 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.61
                                                                           58ofof
                                      138
                                      130




                                                     Exhibit B page 12 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.62
                                                                           59ofof
                                      138
                                      130




                                                     Exhibit B page 13 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.63
                                                                           60ofof
                                      138
                                      130




                                                     Exhibit B page 14 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.64
                                                                           61ofof
                                      138
                                      130




                                                     Exhibit B page 15 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.65
                                                                           62ofof
                                      138
                                      130




                                                     Exhibit B page 16 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.66
                                                                           63ofof
                                      138
                                      130




                                                     Exhibit B page 17 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.67
                                                                           64ofof
                                      138
                                      130




                                                     Exhibit B page 18 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.68
                                                                           65ofof
                                      138
                                      130




                                                     Exhibit B page 19 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.69
                                                                           66ofof
                                      138
                                      130




                                                     Exhibit B page 20 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.70
                                                                           67ofof
                                      138
                                      130




                                                     Exhibit B page 21 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.71
                                                                           68ofof
                                      138
                                      130




                                                     Exhibit B page 22 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.72
                                                                           69ofof
                                      138
                                      130




                                                     Exhibit B page 23 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.73
                                                                           70ofof
                                      138
                                      130




                                                     Exhibit B page 24 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.74
                                                                           71ofof
                                      138
                                      130




                                                     Exhibit B page 25 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.75
                                                                           72ofof
                                      138
                                      130




                                                     Exhibit B page 26 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.76
                                                                           73ofof
                                      138
                                      130




                                                     Exhibit B page 27 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.77
                                                                           74ofof
                                      138
                                      130




                                                     Exhibit B page 28 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.78
                                                                           75ofof
                                      138
                                      130




                                                     Exhibit B page 29 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.79
                                                                           76ofof
                                      138
                                      130




                                                     Exhibit B page 30 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.80
                                                                           77ofof
                                      138
                                      130




                                                     Exhibit B page 31 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.81
                                                                           78ofof
                                      138
                                      130




                                                     Exhibit B page 32 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.82
                                                                           79ofof
                                      138
                                      130




                                                     Exhibit B page 33 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.83
                                                                           80ofof
                                      138
                                      130




                                                     Exhibit B page 34 of 35
Case
 Case21-01776-LT7
      21-01776-LT7 Filed
                    Filed05/25/21
                          06/29/21 Entered
                                    Entered05/25/21
                                            06/29/2114:35:41
                                                     15:21:49 Doc
                                                               Doc23-1
                                                                   68 Pg.
                                                                       Pg.84
                                                                           81ofof
                                      138
                                      130




                                                     Exhibit B page 35 of 35
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 85 of
                                       138




                                                         Exhibit C Page 1 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 86 of
                                       138




                                                         Exhibit C Page 2 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 87 of
                                       138




                                                         Exhibit C Page 3 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 88 of
                                       138




                                                         Exhibit C Page 4 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 89 of
                                       138




                                                         Exhibit C Page 5 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 90 of
                                       138




                                                         Exhibit C Page 6 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 91 of
                                       138




                                                         Exhibit C Page 7 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 92 of
                                       138




                                                         Exhibit C Page 8 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 93 of
                                       138




                                                         Exhibit C Page 9 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 94 of
                                       138




                                                       Exhibit C Page 10 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 95 of
                                       138




                                                       Exhibit C Page 11 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 96 of
                                       138




                                                       Exhibit C Page 12 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 97 of
                                       138




                                                       Exhibit C Page 13 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 98 of
                                       138




                                                       Exhibit C Page 14 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 99 of
                                       138




                                                       Exhibit C Page 15 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 100 of
                                       138




                                                        Exhibit C Page 16 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 101 of
                                       138




                                                        Exhibit C Page 17 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 102 of
                                       138




                                                        Exhibit C Page 18 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 103 of
                                       138




                                                        Exhibit C Page 19 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 104 of
                                       138




                                                        Exhibit C Page 20 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 105 of
                                       138




                                                        Exhibit C Page 21 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 106 o
                                       138




                    Exhibit D Page 1 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




          Exhibit D Page 2 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




          Exhibit D Page 3 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




         Exhibit D Page 4 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




          Exhibit D Page 5 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




          Exhibit D Page 6 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




          Exhibit D Page 7 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




          Exhibit D Page 8 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




          Exhibit D Page 9 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




       Exhibit D Page 10 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




       Exhibit D Page 11 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




       Exhibit D Page 12 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




       Exhibit D Page 13 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




       Exhibit D Page 14 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




       Exhibit D Page 15 of 21
e 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                    138




          Exhibit D Page 16 of 21
e 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                    138




          Exhibit D Page 17 of 21
se 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 12
                                     138




            Exhibit D Page 18 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 124 of
                                       138




                        Exhibit D Page 19 of 21
21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 1
                                  138




        Exhibit D Page 20 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 126 of
                                       138




                             Exhibit D Page 21 of 21
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 127 of
                                       138




                                     Exhibit E Page 1 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 128 of
                                       138




                                     Exhibit E Page 2 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 129 of
                                       138




                                     Exhibit E Page 3 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 130 of
                                       138




                                     Exhibit E Page 4 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 131 of
                                       138




                                     Exhibit E Page 5 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 132 of
                                       138




                                     Exhibit E Page 6 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 133 of
                                       138




                                     Exhibit E Page 7 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 134 of
                                       138




                                     Exhibit E Page 8 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 135 of
                                       138




                                     Exhibit E Page 9 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 136 of
                                       138




                               Exhibit E Page 10 of 11
Case 21-01776-LT7   Filed 06/29/21   Entered 06/29/21 15:21:49   Doc 68   Pg. 137 of
                                       138




                               Exhibit E Page 11 of 11
  Case 21-01776-LT7   Filed 06/29/21       Entered 06/29/21 15:21:49          Doc 68        Pg. 138 of
                                             138

MGM PARTNERSHIP




INVOICE               Attention:        Yan He, Alex Kamergorodsky - Hyperikon

                      Property:         8515 Miramar Place
MGM Partnership                         San Diego CA 92121

c/o Mary Lee Nuñez    Date:             13 May 2021
858.254.2573          Invoice #:        13052021
maryleenunez@         Terms:            10 Days
       gmail.com
                      Pay to:           MGM Partnership

                                        via electronic transfer




                      Description

                      Rent - March 2021                                                 $ 53,424.75

                      Common Area Maintenance                                           $    1,858.14
                      Charges

                      Late Charges                      Per Item 13.4 of Standard       $    5,342.48
                                                        Commercial Multi-Unit Lease
                                                        dated 8/12/2016



                      Rent - May 2021                                                   $ 53,424.75

                      Common Area Maintenance                                           $    1,858.14
                      Charges

                      Late Charges                                                      $    5,342.48




                                                                            Total Due   $121,250.74




                                              Exhibit F Page 1 of 1
                                                 1
